      Case 1:18-cv-01143-JCH-JHR Document 115 Filed 06/22/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TISHA BRICK, and
A.B.,

               Plaintiffs,

v.                                                                     No. 1:18-cv-01143-JCH-JHR

ESTANCIA MUNICIPAL SCHOOL DISTRICT, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER DENYING
            MOTION FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

       THIS MATTER comes before the Court on Plaintiff Tisha Brick’s Motion for Permission

to Appeal In Forma Pauperis, Doc. 111, filed June 15, 2020 (“Motion”).

       Plaintiff filed a Notice of Civil Appeal stating she is appealing the Court’s Orders

dismissing certain claims, denying Plaintiff’s motion to amend her Complaint, denying Plaintiff’s

motions for emergency hearings, and denying Plaintiff’s motion to reconsider. See Doc. 53, filed

September 18, 2019; Doc. 106, filed May 19, 2020 (“Interlocutory Orders”). Plaintiff seeks

permission to appeal in forma pauperis and filed an affidavit stating she cannot prepay the fees for

her appeal. Motion at 2.

       This is a multiple claim/multiple party case and the Interlocutory Orders that Plaintiff seeks

to appeal are not final decisions. See Gross v. Pirtle, 116 Fed.Appx. 189, 193 (10th Cir. 2004)

(“in a multiple claim/multiple party case, a district court order that adjudicates fewer than all the

claims raised or rules as to fewer than all the parties is not a ‘final decision.’”). The Interlocutory

Orders would be “final,” and therefore appealable, if the Court had certified them under Fed. R.
      Case 1:18-cv-01143-JCH-JHR Document 115 Filed 06/22/20 Page 2 of 3



Civ. P. 54(b)1 or 28 U.S.C. § 1292(b)2. The Court has not certified the Interlocutory Orders under

Fed. R. Civ. P. 54(b) or 28 U.S.C. § 1292(b) and declines to do so at this time.

       The Court denies Plaintiff’s motion for permission to appeal in forma pauperis because the

Interlocutory Orders are not appealable.




1
 A court can certify an interlocutory order for appeal under Fed. R. Civ. P. 54(b) by making an
express determination that there is no reason for delay and by expressly directing the entry of
judgment. Rule 54(b) provides:

       When an action presents more than one claim for relief--whether as a claim,
       counterclaim, crossclaim, or third-party claim--or when multiple parties are
       involved, the court may direct entry of a final judgment as to one or more, but fewer
       than all, claims or parties only if the court expressly determines that there is no just
       reason for delay. Otherwise, any order or other decision, however designated, that
       adjudicates fewer than all the claims or the rights and liabilities of fewer than all
       the parties does not end the action as to any of the claims or parties and may be
       revised at any time before the entry of a judgment adjudicating all the claims and
       all the parties' rights and liabilities.

Fed. R. Civ. P. 54(b).
2
  A court can certify an interlocutory order for appeal under 28 U.S.C. § 1292(b), by stating in
writing that the order “involves a controlling question of law as to which there is substantial ground
for difference of opinion and that an immediate appeal from the order may materially advance the
ultimate termination of this case.” 28 U.S.C. § 1292(b) provides:

       When a district judge, in making in a civil action an order not otherwise appealable
       under this section, shall be of the opinion that such order involves a controlling
       question of law as to which there is substantial ground for difference of opinion and
       that an immediate appeal from the order may materially advance the ultimate
       termination of the litigation, he shall so state in writing in such order. The Court of
       Appeals which would have jurisdiction of an appeal of such action may thereupon,
       in its discretion, permit an appeal to be taken from such order, if application is made
       to it within ten days after the entry of the order: Provided, however, That application
       for an appeal hereunder shall not stay proceedings in the district court unless the
       district judge or the Court of Appeals or a judge thereof shall so order.

28 U.S.C. § 1292(b).


                                                  2
     Case 1:18-cv-01143-JCH-JHR Document 115 Filed 06/22/20 Page 3 of 3



       IT IS ORDERED that Plaintiff Tisha Brick’s Motion for Permission to Appeal In Forma

Pauperis, Doc. 111, filed June 15, 2020, is DENIED.




                                           _________________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                              3
